"Wíaxton, J.
In actions for injuries to personal property, the rule of damages, where no circumstances of aggravation are shown, is the difference in the value of the article before and after the injury. If the article is wholly destroyed, its fair market value at the time of its destruction, and a sum equal to lawful interest from that time to the time of the assessment of the damages, make up the amount which the plaintiff is entitled to recover. If the article is only partially destroyed, and the plaintiff retains it, the amount which he is entitled to recover is the difference between the value of the article before it was injured, and its value in its *400injured condition. To this amount may be added a sum equal to interest from the time of the injury to the time of rendering the verdict. But to these sums nothing can properly be added for loss of the use of the article. And especially is this true, where, as in this case, there is no claim in the writ for such damages. Such damages are very uncertain. They are not necessarily a direct result of the injury, for the plaintiff may have had no occasion to use the article, or may have been able to supply himself with another equally convenient at little or no expense. They are at most, not direct, but uncertain and consequential, and to entitle a party to recover such damages in any case, he ought to be required to declare for them, that the other party may have notice of the claim and be prepared to meet it.
But whatever may be the rule in other cases, we are clear that in actions against towns for injuries claimed to have been received through defects in highways, no such new element of damage ought to be introduced. For some unaccountable reason verdicts against towns in such cases are now enormously large, and seem to be constantly growing larger; and to allow the introduction of a new element of damage, of so uncertain a chai'acter as the loss of the use of a mere chattel, would be a step in the wrong direction.
If the article was wholly destroyed, we presume no one would think of claiming damages for loss of the use of it, in addition to its full value. And we see no reason why a different rule should prevail where the loss is only temporary. It will take no longer to supply the loss in the one case than the other. And again, an article that is being used is being constantly worn out. The loss in wear and tear is, in the end, equivalent to its full value. To allow a party to recover for the use of an article, which in fact is not used, and also its full value, would be to allow him double damages for the same injury.
Our conclusion is, that the ruling of the presiding judge • in this case, that the plaintiff was entitled to recover for loss of the use of the coach while it was being repaired, was erroneous. The amount allowed by the jury on this account may have been small, but we *401think the ruling introduces a new and dangerous element into this class of cases, which it will not do to sanction.

jExceptions sustained.


New trial granted.

Cutting, Dickerson, and Daneorth, JJ., concurred.
The following concurring opinion was submitted by